An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Li on 12/13/2021.
Allowable Subject Matter 
Claims 2-4, 6-21 are allowed.
1.	(Canceled)
2.	(Currently Amended) A computing system, comprising:
one or more hardware processors; and
a non-transitory computer-readable medium having stored thereon instructions that are executable by the one or more hardware processors to cause the computing system to perform operations comprising:
receiving, from a digital marketplace platform of a partner service, a digital token corresponding to a payment request from a user to a seller for a transaction for purchasing an item on the digital marketplace platform, wherein  and includes specified information usable to identify the payment instrument, and wherein the specified information includes a number corresponding to a primary account number (PAN) of a funding instrument, but wherein the PAN is not included in the digital token;
determining the payment instrument at least in part by processing the digital token;
processing a payment to a seller payment account for the seller using the payment instrument;
in response to receiving, from the digital marketplace platform, an application programming interface (API) call for a fee payment request, accessing an agreement for a fee paid to the partner service by the seller in connection with the  purchasing of the item, wherein the agreement for the fee comprises an adjustable amount for the fee based on one or more specified transaction criteria selected from the group consisting of: a ranking of the seller involved in the transaction by the partner service, a subscription held by the seller with the partner service, an amount of sales by the seller, and a size of the seller;
analyzing transaction data for the transaction with respect to the one or more specified transaction criteria;
based on a result of the analyzing, determining a split amount to the partner service for the payment request;
automatically generating the fee payment request for the split amount to the partner service; and
processing the fee payment request for the split amount to a partner account for the partner service using the seller payment account.

3.	(Currently Amended) The computing system of claim 2, wherein the digital token is received via the API call.

4.	(Currently Amended) The computing system of claim 2, 
5.	(Canceled) 
6.	(Previously Presented) The computing system of claim 2, wherein the payment request is received from the user via the digital marketplace platform.

7.	(Currently Amended) The computing system of claim [[6]] 2, wherein the fee payment request is attached to the payment request by the digital marketplace platform.

8.	(Currently Amended) A method, comprising:
receiving, at a computer system from a digital marketplace platform of a partner service, a digital token corresponding to a payment request from a user to a seller for a transaction for purchasing an item on the digital marketplace platform, wherein the digital token comprises tokenized payment data for a payment instrument and includes specified information usable to identify the payment instrument, and wherein the specified information includes a number corresponding to a primary account number (PAN) of a funding instrument, but wherein the PAN is not included in the digital token;
the computer system determining the payment instrument at least in part by processing the digital token;
the computer system processing a payment to a seller payment account for the seller using the payment instrument;
in response to receiving, from the digital marketplace platform, an application programming interface (API) call for a fee payment request, the computer system accessing an agreement for a fee paid to the partner service by the seller in connection with the purchasing of the item, wherein the agreement for the fee comprises an adjustable amount for the fee based on one or more specified transaction criteria that includes one or more of: a ranking of the seller involved in the transaction by the partner service, a subscription held by the seller with the partner service, an amount of sales by the seller, or a size of the seller;
the computer system analyzing transaction data for the transaction with respect to the one or more specified transaction criteria;
based on a result of the analyzing, the computer system determining a split amount to the partner service for the payment request;
the computer system automatically generating the fee payment request for the split amount to the partner service; and
the computer system processing the fee payment request for the split amount to a partner account for the partner service using the seller payment account.
9.	(Previously Presented) The method of claim 8, wherein the agreement for the fee further comprises an adjustable amount for the fee based on one or more specified characteristics of the seller.

10.	(Currently Amended) The method of claim 8, wherein processing the fee payment request comprises initiating a separate debit [[form]] from the seller payment account to the partner account subsequent to causing proceeds for the payment to be placed in the seller payment account.

11.	(Currently Amended) The method of claim 8, wherein the one or more specified transaction criteria further includes at least one of an amount of purchase or a type of payment request.

12.	(Previously Presented) The method of claim 8, wherein a display device of the user that is used for the transaction does not show the split amount at any point during the transaction.

13.	(Previously Presented) The method of claim 8, wherein the digital marketplace platform comprises at least one of a website provided by the partner service or a dedicated application of the partner service.
14.	(Previously Presented) The method of claim 8, wherein the digital token is received from the partner service after receiving transaction details for the item purchased by the user or via the digital marketplace platform provided by the partner service when processing the item purchased by the user.

15.	(Previously Presented) The method of claim 8, wherein the API call is received at a same time as the receiving the digital token.

16.	(Previously Presented) The method of claim 8, wherein the fee payment request further comprises at least one additional fee for at least one other merchant.
17.	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising:
receiving, from a digital marketplace platform of a partner service, a digital token corresponding to a payment request from a user to a seller for a transaction for purchasing an item on the digital marketplace platform, wherein the digital token comprises tokenized payment data for a payment instrument and includes specified information usable to identify the payment instrument, and wherein the specified information includes a number corresponding to a primary account number (PAN) of a funding instrument, but wherein the PAN is not included in the digital token;
determining the payment instrument at least in part by processing the digital token;
processing a payment to a seller payment account for the seller using the payment instrument;
in response to receiving, from the digital marketplace platform, an application programming interface (API) call for a fee payment request, accessing an agreement for a fee paid to the partner service by the seller in connection with the purchasing of the item, wherein the agreement for the fee comprises an adjustable amount for the fee based on one or more specified transaction criteria that includes: a ranking of the seller involved in the transaction by the partner service, a subscription held by the seller with the partner service, an amount of sales by the seller, or a size of the seller;
analyzing transaction data for the transaction with respect to the one or more specified transaction criteria;
based on a result of the analyzing, determining a split amount to the partner service for the payment request;
automatically generating the fee payment request for the split amount to the partner service; and
processing the fee payment request for the split amount to a partner account for the partner service using the seller payment account.

18.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein processing the fee payment request comprises initiating a separate debit form the seller payment account to the partner account subsequent to causing proceeds for the payment to be placed in the seller payment account.

19.	(Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the one or more specified transaction criteria further includes at least one of an amount of purchase or a type of payment request.

20.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the agreement for the fee further comprises an adjustable amount for the fee based on one or more specified characteristics of the seller.
21.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein a display device of the user that is used for the transaction does not show the split amount at any point during the transaction.
Examiner’s Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims overcome 35 USC 101 rejection because the inventive concept offers significantly more than the abstract idea. More specifically, the claims disclose a nonconventional and non- generic arrangement of the additional elements.
The claims overcome 35 USC 101 rejection because the claim limitation under the broadest reasonable interpretation covers certain methods of organizing human activity and is integrated into a practical application imposing meaningful limits on practicing the abstract idea, sufficient to amount to significantly more than the abstract idea. 
The claims represent an improvement to the technology  for in response to receiving, from the digital marketplace platform, an application programming interface (API) call for a fee payment request, accessing an agreement for a fee paid to the partner service by the seller in connection with the purchase purchasing of the item, wherein the agreement for the fee comprises an adjustable amount for the fee based on one or more specified transaction criteria selected from the group consisting of: a ranking of the seller involved in the transaction by the partner service, a subscription held by the seller with the partner service, an amount of sales by the seller, and a size of the seller;
analyzing transaction data for the transaction with respect to the one or more specified transaction criteria;
based on a result of the analyzing, determining a split amount to the partner service for the payment request;
automatically generating the fee payment request for the split amount to the partner service; and
processing the fee payment request for the split amount to a partner account for the partner service using the seller payment account.
The use of the technical features to produce a technical solution represent a reduction of expenses associated with each transaction and is significantly more than an abstract idea.
The combination of references Hill  (PGPub 2012/0303491), Vadhri   (PGPub 20120078305) and Pond  (PGPub 2004/0030601) and Non Patent Literature, Peer-to-peer Direct Sales, Author Adam Wierzbicki of Polish-Japanese Institute of Information Technology Warsaw University of Technology (September 2005) do not teach the limitations of
in response to receiving, from the digital marketplace platform, an application programming interface (API) call for a fee payment request, accessing an agreement for a fee paid to the partner service by the seller in connection with the purchase purchasing of the item, wherein the agreement for the fee comprises an adjustable amount for the fee based on one or more specified transaction criteria selected from the group consisting of: a ranking of the seller involved in the transaction by the partner service, a subscription held by the seller with the partner service, an amount of sales by the seller, and a size of the seller;
analyzing transaction data for the transaction with respect to the one or more specified transaction criteria;
based on a result of the analyzing, determining a split amount to the partner service for the payment request;
automatically generating the fee payment request for the split amount to the partner service; and
processing the fee payment request for the split amount to a partner account for the partner service using the seller payment account.
 	Even though an extensive new search of the applicable prior art was conducted for the present application, no better reference was uncovered or disclosed and/or taught all the limitations of the present invention, whether taken alone or in combination, and in particular the recitations in claims 2-4, 6-21, as set forth above.
For these reasons, Claims 2-4, 6-21 are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698